Wright, J.,
dissenting. I believe that the trial court order in the case at bar is a final, appealable order. To find otherwise, as the majority opinion does, leads to an anomalous result and defeats the whole purpose of arbitration, which is designed to avoid the formalities, delay, expense, and vexation of ordinary litigation.
In Tilberry v. Body (1986), 24 Ohio St. 3d 117, 24 OBR 308, 493 N.E. 2d 954, this court recognized that a substantial right of a party to a contract is *383affected where “the trial court’s action greatly alters the agreement and the rights provided therein that were propounded by the parties ***.’’ Id. at 120, 24 OBR at 311, 493 N.E. 2d at 957. In the case at bar, the parties contractually agreed to refer all disputes to arbitration. The trial court dismissed the pending arbitration and, therefore, a substantial right has been affected.
While I agree with the majority that the controlling case law in this area is Amato v. General Motors Corp. (1981), 67 Ohio St. 2d 253, 21 O.O. 3d 158, 423 N.E. 2d 452, I disagree that the balancing test established in this case is weighted in favor of appellee. In analyzing this test, the majority addresses the practicability of an appeal after final judgment but fails to consider whether a later appeal would harm “the ‘prompt and orderly disposition of litigation,’ and the consequent waste of judicial resources.” Id. at 258, 21 O.O. 3d at 161, 423 N.E. 2d at 456.
The majority asserts that appellant “Warden has not forever lost its potential right to arbitrate. The waiver issue can be brought on appeal after final judgment by the trial court on the underlying action.” But this assertion does not address an important element set forth in the Amato balancing test: judicial economy — one of the underlying goals of arbitration. I believe the significance of this element, especially in a situation such as this, swings the balancing test in favor of finding that arbitration is a “special proceeding” pursuant to R.C. 2505.02. Thus, the instant trial court order affects a substantial right made in a special proceeding and, therefore, is a final, appealable order.
Under today’s majority opinion, if a trial court wrongfully rejects or stays arbitration, the parties cannot appeal until after a trial on the merits — even though a contractual provision agreed to by the parties clearly requires arbitration of any dispute between them. On appeal, if the appellate court remands for arbitration, it renders any judgment on the merits nugatory. Such a possibility stands foursquare against the public-policy arguments encouraging arbitration and discouraging unnecessary litigation and the concomitant legal fees. Simply put, a party should know early in the litigation process whether a dispute will be resolved by arbitration or by a trial on the merits.
The majority opinion disregards the general rule in a majority of states in this country. Thirty-two other states have adopted the Uniform Arbitration Act, which allows an appeal from orders compelling or refusing to compel arbitration.4 7 U.L.A., Business and Financial Laws, Uniform Arbitration Act (Master Ed., 1988 Cum. Supp.) 1.
In states that have not adopted the Uniform Arbitration Act, several courts have interpreted statutes similar to R.C. 2505.02 as permitting such appeals. Indeed, as far back as 1939, Chief Judge Frederick Crane of the Court of Appeals of New York held that a lower court decision denying a motion to enjoin an arbitration proceeding was “a separate and distinct special proceeding to stay arbitration, *384and the order is a final order” subject to appeal. President Self Service v. Affiliated Restaurateurs (1939), 280 N.Y. 354, 361, 21 N.E. 2d 188, 190. See, also, Dewart v. Northeastern Gas Transmission Co. (1953), 139 Conn. 512, 514, 95 A. 2d 381, 382; R. W. Roberts Constr. Co. v. St. Johns River Water Mgmt. Dist. (Fla. App. 1982), 423 So. 2d 630; Lachkar v. Lachkar (1986), 182 Cal. App. 3d 641, 227 Cal. Rptr. 501; Evansville-Vanderburgh School Corp. v. Evansville Teachers Assn. (Ind. App. 1986), 494 N.E. 2d 321; Cabrini Medical Center v. Desina (1985), 64 N.Y. 2d 1059, 489 N.Y. Supp. 2d 872, 479 N.E. 2d 217.
In addition, orders compelling arbitration are final under Section 1291, Title 28, U.S. Code, the federal equivalent to R.C. 2505.02, when they completely dispose of all issues. See N.V. Maatschappij Voor Industriele Warden v. A.O. Smith Corp. (C.A. 2, 1976), 532 F. 2d 874. Also considered final are arbitration orders issued on motion of a defendant in a pending suit. “So long as the motion directs all claims to arbitration, typically pursuant to a contractual agreement to arbitrate, the order is final under § 1291 * * *.” Miller v. Drexel Burnham Lambert, Inc. (C.A. 11, 1986), 791 F. 2d 850, 852. See, also, Coastal Industries, Inc. v. Automatic Steam Products Corp. (C.A. 5, 1981), 654 F. 2d 375; Naples v. Prepakt Concrete Co. (C.A. 5, 1974), 494 F. 2d 511. It is undisputed that the arbitration provision involved in this case applies to “[a]ll claims, disputes and other matters in question between the Contractor and the Owner arising out of or relating to the Contract Documents or the breach thereof * * *.”
Therefore, for the foregoing reasons, I must respectfully dissent.
Sweeney and H. Brown, JJ., concur in the foregoing dissenting opinion.

 Uniform Arbitration Act, Section 19, states:
“(a) An appeal may be taken from:
“(1) An order denying an application to compel arbitration made under Section 2;
“(2) An order granting an application to stay arbitration made under Section 2(b); a* * *
“(b) The appeal shall be taken in the manner and to the same extent as from orders or judgments in a civil action.”